Conviction for burglary; punishment two years in the penitentiary.
The beer and sandwich stand of Billy Lawton in Tyler, Texas, was burglarized on the night of October 13, 1935, and among other things taken was a marble machine. The only missing articles in any way traced to the possession of the *Page 150 
supposed takers, appears in the testimony of Brett, a self-confessed accomplice, who swore that he and appellant committed the burglary and took certain articles, — among which was a marble machine. Brett further testified that they used his car to go to said place, and that a marble from said machine was found in his car when he was arrested. An officer testified that when he arrested Brett he found in his car a metal marble and part of the top which came from said marble machine.
Aside from the fact that Brett and appellant were seen together after midnight on the night of the alleged burglary no witness swore to any criminating fact against appellant save Brett. We further observe that the only sort of corroboration of Brett found in the record is as above stated that it was shown by other witnesses that the two parties were together after midnight that night, and a marble and part of the top of a marble machine was found in Brett's car, this being found in said car when Brett was arrested. The finding of said marble and piece of marble machine in no way serves to identify appellant as a participant in the burglary and does not corroborate Brett. Finding the parties together after midnight is not enough to support this conviction. There is no corroboration.
For the reasons stated the judgment is reversed and the cause remanded.
Reversed and remanded.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.